IN THE COURT OF APPEALS OF IOWA

                                 No. 20-0860
                             Filed June 30, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DAVID MOSES WELTMAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Chad Kepros,

Judge.



      David Weltman appeals his judgment and sentence for second-degree

sexual abuse. AFFIRMED.




      Gary Dickey of Dickey, Campbell & Sahag Law Firm, PLC, Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee.




      Heard by Vaitheswaran P.J., and Greer and Schumacher JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       A jury found David Weltman guilty of second-degree sexual abuse in

connection with a sex act performed on a child.           Weltman contends (1) the

evidence was insufficient to support the jury’s finding of guilt; (2) the district court

abused its discretion in admitting evidence of subsequent bad acts; (3) the

prosecutor impermissibly vouched for the credibility of the child witness; and

(4) the district court abused its discretion in admitting expert testimony on

grooming behavior and children’s demeanor.

I.     Sufficiency of the Evidence

       The jury was instructed the State would have to prove the following

elements of second-degree sexual abuse: “1. On or about July 1, 2018 through

March 31, 2019; [Weltman] performed a sex act upon [a boy]; and 2. [Weltman]

performed the sex act while [the boy] was under the age of 12 years.”1 The jury

was further instructed:

              “[S]ex act” means any sexual contact:
              1. By penetration of the penis into the vagina or anus.
              2. Between the mouth of one person and the genitals of
       another.
              3. Between the genitals of one person and the genitals or anus
       of another,
              4. Between the finger or hand of one person and the genitals
       or anus of another person,
              5. Or by a person’s use of an artificial sex organ or substitute
       for a sex organ in contact with the genitalia or anus of another.
              You may consider the type of contact and the circumstances
       surrounding it in deciding whether the contact was sexual in nature.
              In determining whether the act was sexual in nature, you
       should consider the context and circumstances of the act including

1 The State moved to amend the trial information to broaden the time frame. The
record does not contain an order granting the motion to amend. However, the
prosecutor’s closing argument and the jury instruction reflect the broadened time
frame.
                                           3


       but not limited to the relationship between the [d]efendant and the
       alleged victim; whether anyone else was present; the length of the
       contact; the purposefulness of the contact; whether there was a
       legitimate, nonsexual purpose for the contact; where and when the
       contact took place; and the conduct of the [d]efendant and alleged
       victim before and after the contact.
              You may also consider whether the contact was made to
       arouse or satisfy the sexual desires of the [d]efendant or the alleged
       victim. However, the lack of such motivation would not preclude a
       finding of sexual abuse where the context in which the contact
       occurred showed the sexual nature of the contact.

       Weltman argues the evidence was insufficient to prove he committed a sex

act. He asserts certain evidence was inadmissible and, “[w]ith the inadmissible

evidence presented at trial peeled away, the remaining record is legally insufficient

to sustain [his] conviction.” While the argument is appealing at first blush, we are

required to consider inadmissible as well as admissible evidence in evaluating the

sufficiency of the evidence. See State v. Dullard, 668 N.W.2d 585, 597 (Iowa

2003). That said, the evidence Weltman challenges is admissible, as discussed

below. Accordingly, we would not peel away any of the evidence, even if we could.

       Our review of a challenge to the sufficiency of the evidence is for substantial

evidence. See State v. Ernst, 954 N.W.2d 50, 54 (Iowa 2021). “We consider all

evidence . . . in the light most favorable to the State, ‘including legitimate inferences

and presumptions that may fairly and reasonably be deduced from the record

evidence.’” Id. (citation omitted).

       A reasonable juror could have found the following facts. Weltman taught

Hebrew lessons at a Jewish center in Iowa City, Iowa. A nine-year-old boy and

his friend were enrolled in a class with Weltman. The boy testified that Weltman

“did something bad to” him. Weltman often played a “placement” game with the

children, in which Weltman “would usually pick [the children] up and put [them]
                                          4


somewhere, and then the other one would say where [they] were.” One day, the

boy was in Weltman’s office when Weltman “picked [him] up, upside down and

took [him] into the storage room and put his hands under [his] underwear and

touched [his] penis.” The boy was wearing sweat pants over his underwear. The

prosecutor asked the boy, “Is there any doubt in your mind that [Weltman’s] hand

touched your penis that day?”       The boy responded, “No.”       The boy did not

immediately tell anyone about the episode because he “thought it was an

accident.”

       The boy’s mother testified that, although she went to the Jewish center with

her son, she was not able to observe the boy “during the actual lesson because

they would be in [Weltman’s] office or the library.” As time passed, she became

friends with Weltman. On one occasion, she mentioned her plan to take her

daughter to Israel over spring break as a gift for her Bat Mitzvah. Weltman

“immediately replied that was coincidental, that he was also going to Israel for

spring break.” Some months later, Weltman suggested, “[W]ouldn’t it be a good

idea to bring [her son] on the trip, too, that he would get a lot out of it, and since

[Weltman] was already teaching and mentoring him he could continue that in

Israel.” Later, Weltman mentioned his “offer [was] still on the table.” The mother

changed her plans to include her son. She informed Weltman, who helped her

buy airline tickets for the boy and “came up with a pretty detailed itinerary that

involved” all of them flying together on the same flights.

       Many of the mother’s communications with Weltman were documented in

text messages. In one early message, before it was decided the boy would

accompany his mother and sister, Weltman stated, “[I]n case bringing [the boy] is
                                          5


still something you’re interested in, I have a draft itinerary for you for him (and all

of us, when intersecting).” In another, he said, “I’m editing the itinerary online and

I’ll reshare once it’s completed.” In yet another, the mother shared that the boy

was “very excited” to come on the trip “but also somewhat nervous about being

separated from” her.

       Weltman’s carve-out of separate time with the boy hit a roadblock when,

“on two occasions by phone [Weltman] invited [the boy] to come sleep over alone

in his apartment so that he could feel more comfortable being away from [his

mother] in preparation for travel in Israel.” The mother refused to allow these

overnight visits. She also informed Weltman that portions of his planned itinerary

had to be changed so the boy “would always stay with” her. Weltman “was

irritated” with this turn of events. The lodging was adjusted so that the boy would

always be sleeping in his mother’s room.

       Weltman circumvented the change in one of the cities they visited. He told

the mother “no one family could host all [of them], so he found one family to host

[mother and daughter] and another family to host [Weltman and the boy].” The

boy was not comfortable with the prospect of staying with Weltman, but he did.

That night, Weltman told him to take off his clothes and take a shower. The boy

did so. Weltman entered the bathroom while he was showering and looked at him.

The incident made the boy feel uncomfortable. The boy later found out there was

room for them at the other house.

       After that night, the boy had “a full-on frantic panic attack” when he learned

the next accommodation had two twin beds in two rooms. The mother moved one

of the beds from Weltman’s room to her room so the boy could stay with her.
                                           6


       While on the trip, Weltman played a game with the boy and his sister in

which Weltman “was using [the boy] as a shield.” Weltman “put [the boy] on his

lap and he wouldn’t let [him] go.” The boy “didn’t like it” and tried “to get off his

lap.” The boy stated he had been on Weltman’s lap in the past, during Hebrew

lessons.

       On returning to Iowa City, the boy told his mother what transpired at the

Jewish center. The prosecutor asked the boy, “[W]hat changed in your mind to

make you want to tell your mom what had happened during the Hebrew lessons?”

The boy responded, “The things that happened in Israel.”                The prosecutor

continued, “And did that make you feel like it wasn’t an accident?” The boy

answered, “Yeah.”

       Substantial evidence supports the jury’s finding that Weltman committed a

sex act on the boy. See State v. Hildreth, 582 N.W.2d 167, 170 (Iowa 1998) (“[T]he

alleged victim’s testimony is by itself sufficient to constitute substantial evidence of

defendant’s guilt.”); State v. Lucier, No. 15-1559, 2017 WL 4570531, at *4 (Iowa

Ct. App. Oct. 11, 2017) (noting the child “identif[ied] the parts of [the defendant’s]

body that touched hers and the parts of her body that were touched by [the

defendant.]”); State v. Umana, No. 11-0667, 2012 WL 4513859, at *9 (Iowa Ct.

App. Oct. 3, 2012) (citing Iowa R. Crim. P. 2.21(3) (“Corroboration of the testimony

of victims shall not be required.”)). We affirm the finding of guilt.

II.    Evidence of Other Crimes, Wrongs, Acts

       Iowa Rule of Evidence 5.404(b) states:

               (1) Prohibited use. Evidence of a crime, wrong, or other act
       is not admissible to prove a person’s character in order to show that
                                            7


       on a particular occasion the person acted in accordance with the
       character.
              (2) Permitted uses. This evidence may be admissible for
       another purpose such as proof of motive, opportunity, intent,
       preparation, plan, knowledge, identity, or absence of mistake, or lack
       of accident.

Courts use a three-step test to determine whether other crimes, wrongs, or acts

evidence is admissible. First, the evidence must be relevant to a legitimate issue

in dispute. See State v. Putman, 848 N.W.2d 1, 9 (Iowa 2014). Second, there

“must be clear proof the individual against whom the evidence is offered committed

the bad act or crime.” Id. Third, the court must determine “whether the evidence’s

‘probative value is substantially outweighed by the danger of unfair prejudice to the

defendant.’” Id. (citation omitted).

       Prior to trial, Weltman filed a motion in limine seeking, in part, to exclude

“information regarding alleged events that occurred after the date of the alleged

incident” and, specifically, “events that allegedly occurred during a trip to Israel . . .

as well as information related to the planning of the trip, information immediately

leading up to that trip[,] and information immediately afterward.” At a hearing on

the motion, Weltman’s attorney asserted “any discussion about events or actions

or statements that occurred subsequent to the alleged criminal act . . . are not

relevant and they are essentially just character evidence.” The State responded

that the jury could “consider the type of contact and the circumstances surrounding

it to decide whether the contact was sexual in nature.”

       The district court denied that portion of the motion, as follows:

       The State intends to offer this evidence through the testimony of [the
       boy and his mother]. The court finds that [Weltman’s] motion in this
       regard should be largely overruled. Evidence concerning the
       planning of the trip, sleeping arrangements, events occurring
                                          8


         between [Weltman and the boy and the boy’s] reactions are relevant
         to several of the factors which the jury may be called upon to
         consider in determining whether the act alleged in this case was
         sexual in nature, including whether the contact was made to satisfy
         the sexual desires of [Weltman], the relationship between [Weltman]
         and the [boy], and the conduct of [Weltman] and [boy] before and
         after the contact. See, for example, State v. Pearson, 514 N.W.2d
         452, 455 (Iowa 1994). Proof of these alleged acts is appropriate and
         probative for proper purposes other than general propensity to show
         intent (as related to whether the alleged act was sexual in nature,
         including whether the contact was made to satisfy the sexual desires
         of [Weltman]); to show preparation and planning (including that the
         alleged sex act, planning for the trip, developing relationships with
         the [boy’s] family, and events alleged to have happened on the trip
         are argued to be typical grooming behaviors); and to show absence
         of mistake or accident (that the alleged sex act was consistent with
         other grooming behaviors, that the complaining witness was not
         mistaken, and that the alleged act was not accidental). Proposed
         evidence regarding [the boy’s] demeanor and behaviors during the
         trip are intertwined with other aspects of the State’s case, and are
         relevant to when and how he reported the alleged sex act, and also
         probative on the witness’s credibility.

         Weltman contends the district court abused its discretion in “admitting

evidence of the post-offense trip to Israel.” Id. at 7 (setting forth standard of

review). In his view, the evidence “was not relevant to any issue in the case” and

the court failed “to weigh the probative value [of] the Israel trip evidence against

the danger of unfair prejudice.”2     The State responds that the evidence was

relevant to establish “motive,” “the sexual nature of the touch,” and “lack of mistake

or accident.”

         “Motive is the impetus that supplies the reason for a person to commit a

criminal act.” Putman, 848 N.W.2d at 10 (citation omitted). “Motive, like any other

noncharacter purpose for which evidence might be offered, must have been at

issue in the case.” Id.


2   Weltman does not appear to contest the “clear proof” requirement.
                                          9

       Putman involved a conviction for first-degree sexual abuse. In considering

the State’s assertion that other acts evidence was admissible to establish motive,

the court stated, “[t]he perpetrator’s motive for sexually abusing [the child] was not

a legitimate or disputed issue in [the] case. The State was not required to prove

Putnam’s state of mind as an element of the crime.” Id.

       The State attempts to distinguish Putman on the ground that “the sexual

nature of the contact” was not in dispute there, whereas it was in dispute here.

Accordingly, the State asserts, Weltman’s motive “became relevant to provide an

explanation for the contact.” We disagree.

       As in Putman, Weltman’s state of mind was not at issue.            Under the

definition of “sex act” given to the jury, the State simply needed to prove sexual

contact between specified parts of Weltman’s body and specified parts of the boy’s

body. See State v. Cox, 781 N.W.2d 757, 771 (Iowa 2010) (stating prior bad acts

evidence was not relevant to motive or intent in a case involving second and third-

degree sexual abuse because “the State was not required to prove specific intent,

only that the alleged sexual conduct occurred” (citing Lamphere v. State, 348

N.W.2d 212, 217 (Iowa 1984) (“Second-degree sexual abuse . . . is not a specific

intent crime . . . .”)); cf. State v. Goodson, 958 N.W.2d 791, 801 (Iowa 2021) (in a

case involving several crimes including third-degree sexual abuse, stating “[t]he

prior acts evidence was relevant to show what motivated [the defendant] on that

day”). Weltman’s motive for making bodily contact with the boy was immaterial.

       The State next asserts “Weltman’s subsequent behavior evincing excessive

and inappropriate interest in [the boy] was relevant to establish the sexual nature
                                           10

of the touch.” The State cites State v. Munz, 355 N.W.2d 576, 583 (Iowa 1984) for

the proposition that rule 5.404(b) is not limited to prior bad acts.

       In Munz, the defendant sexually abused a minor over a period of time. 355

N.W.2d at 579. The defendant later beat the minor. Id. Evidence of the beating

was admitted. Id. On appeal of his conviction for third-degree sexual abuse, the

defendant argued the beating occurred after the sex abuse with which he was

charged and was inadmissible for that reason alone. Id. at 580. The supreme

court disagreed.     The court stated, “Evidence of the beating, if otherwise

admissible as a ‘similar act,’ was not inadmissible on the ground it was subsequent

to the acts charged.” Id. at 582. The court continued, “It is not necessary . . . that

the prior or subsequent act be identical; it is a similar act for these purposes if it is

probative on the matter of the defendant’s sexual desires.” Id. at 583 (citation

omitted). Although the beating was not a sex act, the court concluded it was

“similar enough to the acts charged to create an inference as to the defendant’s

state of mind at the earlier times.” Id. The court affirmed the admission of a

subsequent act. Id. Based on Munz, we conclude the other acts could not be

excluded solely because they occurred after the charged crime.

       That leaves the question of whether the subsequent acts could be used to

establish “the sexual nature of the touch.” The Munz holding has been referred to

as the “sex abuse exception” to the rule excluding other acts evidence. See State

v. Tharp, 372 N.W.2d 280, 281 (Iowa Ct. App. 1985) (“Munz not only conceded

Iowa still recognized the sex-abuse exception but determined that the exception

should apply to subsequent as well as prior acts.”). That exception, at least with

respect to acts involving the same person, was reaffirmed in State v. Reyes, 744
                                         11


N.W.2d 95, 102 (Iowa 2008). There, the court stated, “The existence of prior

sexual abuse involving the same alleged perpetrator and victim . . . has relevance

on the underlying criminal charge because it shows the nature of the relationship

between the alleged perpetrator and the victim.” Reyes, 744 N.W.2d at 102. And

in State v. Cox, 781 N.W.2d at 768, the court again said, “Evidence of prior crimes

against the same victim furnishes part of the context of the crime or is necessary

to a full presentation of the case.” (Citation and internal quotations omitted.)

Because Munz makes no distinction between prior bad acts and subsequent bad

acts, this case law is applicable to the other acts at issue here.

       The jury instruction defining sex act was consistent with this case law. As

noted at the outset, it stated, “In determining whether the act was sexual in nature,

you should consider the context and circumstances of the act including but not

limited to the relationship between the [d]efendant and the alleged victim.”

Weltman’s request to have the boy spend the night with him before the trip, his

creation of a separate itinerary for himself and the boy, his insistence on having

the boy stay with him at a different location on one night of the trip notwithstanding

the availability of housing at the mother’s location, and the shower and shield

incidents provided context and illuminated his relationship with the boy.        The

evidence was relevant for these purposes.

       We are left with the State’s assertion that the evidence was relevant to

establish the absence of mistake or accident. As discussed, the boy initially

thought Weltman’s touch underneath his underwear was an accident. The events

before and during the trip to Israel confirmed in his mind that the touch was not an

accident. See State v. Daugard, No. 06-0537, 2007 WL 1062867, at *3 (Iowa Ct.
                                         12


App. Apr. 11, 2007) (concluding the testimony of the defendant’s coworkers

concerning prior interactions with the victim and his work restrictions was “relevant

because it cast doubt on his defense of mistake or accident”).3 We conclude the

evidence was relevant to establish the absence of mistake or accident.4

       We turn to the question of whether the probative value of the evidence was

substantially outweighed by the danger of unfair prejudice.            See Iowa R.

Evid. 5.403. Although the district court did not explicitly address this prong in its

limine ruling, “the court necessarily considered the issue of balancing.” Reyes,

744 N.W.2d at 100. Additionally, the court analyzed the question as follows in its

ruling on Weltman’s new trial motion:

       The probative value of this evidence was not outweighed by unfair
       prejudice. The evidence was important to prove that the act was not
       accidental and that it was sexual in nature, and the court is frankly
       hard pressed to see how the State could ever prove what it was
       required to prove without being allowed to present evidence outside
       of the couple of seconds in which the act of touching [the boy’s] penis
       occurred.
               The Court kept out a substantial amount of probative evidence
       . . . . But the evidence relating to the trip to Israel occurring fairly
       close in time after the sex act was highly probative and not unfairly
       prejudicial.




3  Weltman argues the “mistake or accident” ground for admitting other acts
evidence is not generally used by the State to bolster its own case but to rebut a
claim of mistake or accident by the defendant. Rule 5.404(b) is not limited to that
scenario.
4 The district court also concluded the other acts evidence was “intertwined” with

“other aspects of the State’s case.” On appeal, the State does not rely on the
“inextricably intertwined” doctrine. See State v. Nelson, 791 N.W.2d 414, 419, 423
(Iowa 2010) (“[W]e will only allow such evidence [of other crimes, wrongs, or acts]
to complete the story of what happened when the other crimes, wrongs, or acts
evidence is so closely related in time and place and so intimately connected to the
crime charged that it forms a continuous transaction.”).
                                         13


       As the court stated, the need for the other acts evidence was strong, given

the short duration of the touch and the child’s belief it might have been an accident.

On the other side of the coin, the child’s descriptions of the other acts were short

and to the point. While the mother’s narrative was more detailed and descriptive,

none of the acts she described would have prompted the jury to act with

“overmastering hostility.” Id. They were not so inflammatory that they would have

evoked a “sense of horror.” See State v. White, 668 N.W.2d 850, 855 (Iowa 2003).

We discern no abuse of discretion in the district court’s ruling admitting the other

acts evidence.

III.   Prosecutorial Misconduct

       “A prosecutor may not . . . express or imply his or her personal belief in the

truth or falsity of the testimony of a witness.” State v. Martens, 521 N.W.2d 768,

772 (Iowa Ct. App. 1994). “[V]ouching for a witness may induce the jury to trust

the judgment of the prosecutor rather than their view of the evidence since the

prosecutor’s opinion carries the imprimatur of the Government.” Id. “An argument

amounts to impermissible vouching if the jury could reasonably believe the

prosecutor was expressing a personal belief in the credibility of the witness, either

through explicit personal assurances or implicit indications that information not

presented to the jury supports the witness.” Id. To prevail on a prosecutorial-

misconduct claim, a defendant must prove misconduct and must prove

“misconduct resulted in prejudice to such an extent that the defendant was denied

a fair trial.” State v. Graves, 668 N.W.2d 860, 869 (Iowa 2003).

       During her closing argument, the prosecutor stated:
                                          14


       [The boy] got the privilege of coming to tell you, 13 strange adults
       that he doesn’t know, and he walked in here and he told you the
       story, he swore to tell the truth, and the State believes that he did tell
       you the truth. And so based only on that, the State submits you could
       find [Weltman] guilty.

(Emphasis added.) Weltman contends the prosecutor improperly vouched for the

boy’s credibility. The State responds that Weltman did not preserve error. We

assume without deciding that Weltman preserved error on his challenge to this

statement, which was raised in the district court, albeit belatedly.5 We proceed to

the merits of that statement.

       The statement made by the prosecutor might appear to constitute

impermissible vouching for the boy’s credibility. However, a prosecutor’s similar

statement—“You know [the victim] is not lying,”—was held not to constitute

prosecutorial misconduct because it was tied to the evidence. See State v. Carey,

709 N.W.2d 547, 556 (Iowa 2006); see also State v. Williams, 334 N.W.2d 742,

744–745 (Iowa 1983) (concluding the prosecutor “approached the line but did not

cross it” when he made statements such as “I also think it is clear that [a woman]

was subjected to sexual abuse”); State v. Lindsey, No. 10-1812, 2011 WL

6076544, at *3–4 (Iowa Ct. App. Dec. 7, 2011) (concluding the prosecutor’s

statements, “The incidents that are alleged to have occurred, and I believe did

occur” and, “I think [the child’s] testimony is going to hold up,” when viewed in

context, did not amount to prosecutorial misconduct). In light of these holdings,

we conclude the statement did not amount to prosecutorial misconduct.




5 Other statements Weltman challenges on appeal were not mentioned in the
district court and will not be discussed.
                                         15


IV.    Expert Witness Testimony

       The State called an expert witness, who testified generally about grooming

activities by abusers and delayed reporting of sex abuse. Weltman contends the

“testimony went beyond explaining concepts relevant to the jury’s determination of

the issue in dispute—whether or not [he] touched [the boy’s] penis.” In his view,

“the State used [the expert] testimony for the purpose of ‘profiling’ [him] as a child

molester.” Weltman also asserts the district court “abused its discretion in allowing

[the expert] to testify about the demeanors of child sex abuse victims.”

       The supreme court recently addressed the State’s use of an expert in a

case of second-degree sexual abuse involving a minor. See State v. Leedom, 938

N.W.2d 177, 185 (Iowa 2020). The expert “testified about misconceptions about

child sexual abuse, reasons for delayed disclosure of abuse, information about

grooming processes, and how children often lack the capacity to describe when or

how often such abuse occurred.” Id. The court stated, “Expert testimony in child

sexual abuse cases can be very beneficial to assist the jury in understanding some

of the seemingly unusual behavior child victims tend to display.” Id. at 192 (quoting

State v. Dudley, 856 N.W.2d 668, 675 (Iowa 2014)). At the same time, the court

cautioned, “Experts may express general opinions but may not directly comment

on the veracity of the child victim.” Id. The court concluded the expert in that case

“did not vouch for” the child’s credibility. Id. at 193. The court characterized the

testimony as “general in nature describing why children delay disclosure, the

grooming process, why children have an inability to recall specific dates, and the

possibility that others can be in the room when abuse occurs.” Id. The court stated

the expert’s “generalized testimony” was “permissible under our precedent.” Id.
                                         16


       The expert testimony in this case was no different. The expert did not

acquire information about the boy before testifying, did not opine about the boy’s

truthfulness, did not suggest his behavior was consistent with the behavior of abuse

victims, and did not connect the boy’s experience to the information relayed in his

testimony. See id. Instead, he spoke in general terms about the concepts of

grooming and delayed reporting. His testimony did not run afoul of our precedent.

       The same holds true for Weltman’s contention that the expert

inappropriately discussed the demeanor of sexual abuse victims. The expert did

not tie his general comments to the demeanor of the boy. As the State notes, the

testimony was “textbook proper under Iowa law.” See State v. Jaquez, 856 N.W.2d

663, 666 (Iowa 2014) (“We allow an expert witness to testify generally that victims

of child abuse display certain demeanors.”).

       We affirm Weltman’s judgment and sentence for second-degree sexual

abuse.

       AFFIRMED.

       Greer, J., concurs; Schumacher, J., concurs specially.
                                           17


SCHUMACHER, Judge (concurring specially)

       I concur with the majority’s well-analyzed opinion affirming David Weltman’s

judgment and sentence for second-degree sexual abuse. I write specially to

highlight concerns with the statement of the prosecutor in closing arguments that

vouched for the credibility of a witness, specifically the complaining child witness.

The prosecutor vouched for the witness in the only statement preserved for this

court’s appellate review.6 During the closing argument, the prosecutor stated:

       [The boy] got the privilege of coming to tell you, 13 strange adults
       that he doesn’t know, and he walked in here and he told you the
       story, he swore to tell the truth, and the State believes that he did tell
       you the truth.
               And so based only on that, the State submits you could find
       [Weltman] guilty.

(Emphasis added.)

       A prosecutor “is entitled to some latitude during closing argument in

analyzing the evidence admitted in the trial.” State v. Phillips, 226 N.W.2d 16, 19

(Iowa 1975). Moreover, a prosecutor may argue the reasonable inferences and

conclusions to be drawn from the evidence. Id. A prosecutor may not, however,

express his or her personal beliefs. Id.

              The key point is that counsel is precluded from using
       argument to vouch personally as to a defendant’s guilt or a witness’s
       credibility. This is true whether the personal belief is purportedly
       based on knowledge of facts not possessed by the jury, counsel’s
       experience in similar cases, or any ground other than the weight of
       the evidence in the trial. A defendant is entitled to have the case
       decided solely on the evidence.

6 This is the sole statement preserved for appellate review. Weltman argues that
the vouching was not isolated, nor was it inadvertent. Instead, it “was marched in
like an army with banners, and trumpets blaring, escorted and emphasized by the
attorney for the State.” See State v. White, No. 07-0664, 2009 WL 776529, at *4
(Iowa Ct. App. Mar. 26, 2009). However, the other statements highlighted by
Weltman have not been preserved for appellate review.
                                           18



State v. Williams, 334 N.W.2d 742, 744 (Iowa 1983); accord State v. Martens, 521

N.W.2d 768, 772 (Iowa Ct. App.1994) (stating, “vouching for a witness may induce

the jury to trust the judgment of the prosecutor rather than their view of the

evidence since the prosecutor’s opinion carries the imprimatur of the

Government”); Beaugureau v. State, 56 P.3d 626, 632 (Wyo. 2002) (observing that

when a prosecutor asserts his personal opinions, “the jury might be persuaded not

by the evidence, but rather by a perception that counsel’s opinions are correct

because of his position as prosecutor”).

       As the majority highlighted, in Williams, a prosecutor’s similar statement

was held to “approach the line but not cross it,” referencing a prosecutor’s

statement, “I think it is clear that [a woman] was subjected to sexual abuse.” 334

N.W.2d at 744–45. In the instant case, the prosecutor vouched for the child

witness, stating to the jury, “the State believes he told you the truth.” However,

Weltman is not entitled to a new trial based on the single statement alone, as such

statement does not automatically prejudice a defendant’s right to a fair trial. Under

these facts, Weltman’s right to a fair trial was not prejudiced.

       To show a denial of due process, the defendant must establish the

prosecutor’s misconduct deprived the defendant of a fair trial. State v. Graves,

668 N.W.2d 860, 876 (Iowa 2003). There are many components of a fair trial. See

generally 21A Am. Jur. 2d Criminal Law § 998, at 259–60 (1998). The aspect of a

fair trial implicated in the present case is the accused’s right “to have his or her

guilt or innocence determined solely on the basis of the evidence introduced at

trial.” See id. at 260. This right is threatened “by any incident likely to prejudice
                                            19

the jury.” 21A Am. Jur. 2d Criminal Law § 1004, at 265; accord 75 Am. Jur. 2d

Trial § 192, at 418 (stating “the very heart of a fair trial embodies a disciplined

courtroom where an accused’s fate is determined solely through the exercise of

calm and informed judgment”). As applied to the present case, we must determine

whether “there is a reasonable probability the prosecutor’s misconduct prejudiced,

inflamed or misled the jurors so as to prompt them to convict the defendant for

reasons other than the evidence introduced at trial and the law as contained in the

court’s instructions.” Graves, 668 N.W.2d at 877. In making this determination we

consider the following factors: “(1) the severity and pervasiveness of the

misconduct; (2) the significance of the misconduct to the central issues in the case;

(3) the strength of the State’s evidence; (4) the use of cautionary instructions or

other curative measures; and (5) the extent to which the defense invited the

misconduct.” Id.

       Weltman has failed to establish a denial of a fair trial based on this isolated

statement. The prosecutor’s statement in closing arguments does not rise to the

level of a due process violation as it occurred in isolation. The question of whether

this statement, along with other statements of the prosecutor contained in the

record, creates prejudice has not been preserved for our review. The statement

in closing arguments preserved in the motion for a new trial, in isolation, did not

violate defendant’s right to a fair trial. The district court instructed the jury as to the

non-evidentiary nature of statements of counsel.7            However, the exercise of


7 Jury instruction five contained the following language: “The following are not
evidence:
       1. Statements, arguments, questions, and comments by the lawyer.
       2. Objections and rulings on objections.
                                       20


caution is necessary in the zealous-advocate role concerning witness credibility,

particularly where the truthfulness of the witness is central in the State’s

prosecution.




      3. Testimony I told you to disregard.
      4. Anything you saw or heard about this case outside the courtroom.”